Citation Nr: 0917309	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-33 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
residual scar of a left thumb laceration.

2.  Entitlement to an initial compensable evaluation for 
tinea unguium of the bilateral toenails.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for anemia.

5.  Entitlement to service connection for mixed personality 
disorder (claimed as post-traumatic stress disorder (PTSD)).

6.  Entitlement to service connection for bilateral compound 
hyperopic astigmatism and anisometropic amblyopia (claimed as 
an eye condition).

7.  Entitlement to service connection for left shoulder pain.

8.  Entitlement to service connection for left ankle pain.

9.  Entitlement to service connection for bilateral knee 
pain.

10.  Entitlement to service connection for lower and thoracic 
back pain.

11.  Entitlement to service connection for chronic upper 
respiratory infections.

12.  Entitlement to service connection for left upper 
quadrant pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to 
September 2005.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

The Board notes that the November 2005 decision also denied 
entitlement to service connection for hemorrhoids and 
headaches, and the Veteran appealed these determinations.  
Thereafter, in an August 2006 rating decision, service 
connection was awarded for headaches and hemorrhoids.  As the 
benefits sought have been granted, the claims are no longer 
in appellate status. 
The claims of entitlement to service connection for left 
shoulder, left ankle, bilateral knee, back, and left upper 
quadrant pain, as well as the claim for chronic upper 
respiratory infections, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits, and the allocation of 
responsibility for obtaining such evidence, and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The service connected residual scar of a left thumb 
laceration does not show symptomatology consistent with 
limitation of motion of the thumb with a gap of one to two 
inches between the thumb pad and the fingers, a superficial 
unstable scar, a painful scar on examination, a scar that is 
deep or causes limited motion in an area or areas exceeding 6 
square inches, or a scar that is superficial and that does 
not cause limited motion in an area or areas of 144 square 
inches.

3.  The service connected tinea unguium of the bilateral 
toenails does not show symptomatology consistent with 
dermatitis or eczema covering at least five percent, but less 
than 20 percent of the entire body, or at least five percent, 
but less than 20 percent of exposed areas affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during a 12-month period.

4.  Bilateral hearing loss disability is not shown in service 
and the Veteran does not currently have a diagnosis of 
bilateral hearing loss disability pursuant to the applicable 
regulation.

5.  Anemia existed prior to the Veteran's period of active 
duty service and did not undergo an increase in severity of 
disability during that period.  The competent medical 
evidence of record does not contain any currently diagnosed 
anemia.

6.  The Veteran has been diagnosed with a mixed personality 
disorder, which is not a disease or injury within the 
applicable legislation and thus, service connection is 
precluded.  

7.  The Veteran has been diagnosed with a refractive error of 
the eyes (bilateral compound hyperopic astigmatism and 
anisometropic amblyopia), which is not a disease or injury 
within the applicable legislation and thus, service 
connection is precluded.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
residual scar of a left thumb laceration have not been met 
for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Codes 
5224, 5228, 4.118, Diagnostic Codes 7801-7805 (2008).   

2.  The criteria for an initial compensable evaluation for 
tinea unguium of the bilateral toenails have not been met for 
any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7801-7805 
(2008).   

3.  The criteria for the establishment of service connection 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2008).

4.  The criteria for the establishment of service connection 
for anemia have not been met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2008).

5.  The criteria for the establishment of service connection 
for a mixed personality disorder have not been met.  38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).

6.  The criteria for the establishment of service connection 
for bilateral compound hyperopic astigmatism and 
anisometropic amblyopia have not been met.                38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  


As to the left thumb scar residuals and bilateral toenails 
tinea ungum claims, these claims arise from the Veteran's 
disagreement with the initial rating assigned after the grant 
of service connection.  The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim 
for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

As to the service connection claims, VA complied with its 
notification responsibilities in an attachment to the June 
2005 claims form, which was sent to the Veteran as part of 
the Benefits Delivery at Discharge (BDD) Program.  This 
attachment notified the Veteran of the evidence needed to 
substantiate a service connection claim.  The attachment also 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing her claims, 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate her claims.

In March 2006, the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the pertinent claimed disabilities 
under consideration, pursuant to the recent holding in the 
Dingess decision.  


VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  The claims file includes the 
Veteran's service treatment records, post-service VA 
treatment records, and reports of VA examination.  

The Board notes the Veteran's representative has argued that 
the July 2005 VA examination was inadequate to measure the 
severity of the Veteran's left thumb disability as left hand 
strength was not measured; however, the Board finds that the 
examination is adequate for rating purposes. VA's duty to 
assist a Veteran includes providing a thorough and 
contemporaneous examination when the record does not 
adequately reveal the current state of the Veteran's 
disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  
As discussed below, the July 2005 VA examiner took a complete 
medical history from the Veteran and performed a physical 
examination, to include range of motion studies, strength 
testing (which was normal), and visual inspection.  
Radiographic studies were also performed.  As the July 2005 
VA examination report as well as the other evidence of record 
adequately reveals the current state of the Veteran's 
disability, a remand for a new examination is not required.

The Board finds that the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate these claims.  There is no 
indication that there is additional evidence to obtain or 
additional notice that should be provided.  There is no 
indication that there is any prejudice to the Veteran by the 
order of the events in this case.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran's claims were last readjudicated in an 
August 2007 supplemental statement of the case.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to have caused injury to the Veteran.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims herein decided are thus ready to be 
considered on the merits.


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Claims for Higher Initial Ratings

Criteria for Rating Disabilities

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a Veteran's disability.  Schafrath, 1 Vet. 
App. at 594.  In general, the degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).



A.  Left Thumb

The Veteran contends that her service-connected residual scar 
of a left thumb laceration warrants an initial compensable 
rating due to difficulty with grip and grasp.  Service 
connection for residuals of a left thumb injury to include a 
scar, non-dominant, was awarded in a November 2005 rating 
decision.  The RO assigned a noncompensable disability rating 
effective September 2005.  

The Veteran is appealing the original assignment of the 
noncompensable rating.  As such, the severity of the 
disability at issue shall be considered from the initial 
assignment of the disability rating to the present time.  See 
Fenderson, 12 Vet. App. at 126. 

The Veteran's left thumb scar has been rated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805, 
which instructs to rate the scar on limitation of function of 
the affected part.  A 10 percent rating is warranted for 
ankylosis of the thumb or limitation of motion of the thumb 
with a gap of one to two inches (2.5 to 5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Codes 
5224, 5228.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the evidence discussed below reflects that 
the Veteran's residual scar of a left thumb laceration has 
for the entire period of initial rating more closely 
approximated the criteria for the current noncompensable 
rating.  38 C.F.R. § 4.7.  

The service treatment records show the Veteran lacerated her 
left thumb with a knife in February 2005.  She received 5 
sutures.  On the July 2005 VA pre-discharge examination, the 
Veteran reported pain and difficulty gripping and grasping as 
a result of the injury.  She denied time lost from work.  The 
examiner noted that the Veteran was right hand dominant.  She 
stated that she was able to fasten buttons, tie shoelaces, 
pick up paper, and tear paper without difficulty.  The 
Veteran was able to approximate the proximal transverse 
crease of the palm.  Her left hand strength was within normal 
limits.  

Range of motion was as follows: radial abduction 70 degrees; 
palmar abduction 70 degrees; metacarpal phalangeal joint (MP) 
flexion 60 degrees; and interphalangeal joint (IP) flexion 60 
degrees.  Opposition of the thumb was within normal limits.  
There was no evidence of ankylosis of the thumb or any other 
digit.  X-ray findings of the left hand were normal.  The 
examiner found no functional impairment from the scar of the 
left thumb.  The scar measured 0.5 cm. by 0.2 cm.  There was 
no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, hypopigmentation, 
hyperpigmentation, or abnormal texture.  The examiner found 
that the only residuals of the left thumb injury were 
subjective complaints of pain and the objective scar. 

VA outpatient treatment records dated between 2005 and 2007 
were negative for complaints or treatment of the left thumb 
scar.  A February 2007 neurological examination was similarly 
negative.

In addition, the Board notes that there are other rating 
criteria for the skin; however, a higher rating is not 
warranted under these code sections as there has been no 
objective evidence of a superficial unstable scar, a painful 
scar on examination, a scar that is deep or causes limited 
motion in an area or areas exceeding 6 square inches, or a 
scar that is superficial and that does not cause limited 
motion in an area or areas of 144 square inches.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7804.

In sum, it appears that the Veteran's residual scar of the 
left thumb most nearly approximate the criteria for a 
noncompensable rating.  A compensable rating, to include 
"staged" ratings, is not warranted for any period of the 
initial rating because the evidence does not show 
symptomatology consistent with, or that more nearly 
approximates,  limitation of motion of the thumb with a gap 
of one to two inches between the thumb pad and the fingers, a 
superficial unstable scar, a painful scar on examination, a 
scar that is deep or causes limited motion in an area or 
areas exceeding 6 square inches, or a scar that is 
superficial and that does not cause limited motion in an area 
or areas of 144 square inches.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5224, 5228, 4.118, Diagnostic Codes 7801-7804; See 
Fenderson, 12 Vet. App. at 126. 

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

B.  Toenails

The Veteran contends that her service-connected tinea unguium 
of the bilateral toenails warrants an initial compensable 
rating due to symptoms to include exudation, itching, 
crusting, and shedding of the bilateral toenails.  Service 
connection for tinea unguium of the bilateral toenails was 
awarded in a November 2005 rating decision.  The RO assigned 
a noncompensable disability rating effective September 2005.  

The Veteran is appealing the original assignment of the 
noncompensable rating.  As such, the severity of the 
disability at issue shall be considered from the initial 
assignment of the disability rating to the present time.  See 
Fenderson, 12 Vet. App. at 126. 

The Veteran's toenails have been rated as noncompensable 
under 38 C.F.R. § 4.118, Diagnostic Code 7813, which provides 
that tinea unguium is to be rated as scars (Diagnostic Codes 
7801-7805) or dermatitis (Diagnostic Code 7806) depending 
upon the predominant disability.  

The predominant disability is more consistent with dermatitis 
or eczema.  Under diagnostic code 7806, dermatitis or eczema 
covering less than five percent of the entire body, or  less 
than five percent of exposed areas affected, and no more than 
topical therapy required during the past 12-month period.  
38 C.F.R. § 4.118.  A 10 percent is warranted for dermatitis 
or eczema covering at least five percent, but less than 20 
percent of the entire body, or at least five percent, but 
less than 20 percent of exposed areas affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.   Id.

At the outset, the Board notes that a higher rating is not 
warranted under Diagnostic Codes 7801-7804 as there has been 
no objective evidence of a superficial unstable scar, a 
painful scar on examination, a scar that is deep or causes 
limited motion in an area or areas exceeding 6 square inches, 
or a scar that is superficial and that does not cause limited 
motion in an area or areas of 144 square inches.  38 C.F.R. 
§ 4.118.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's tinea unguium of the bilateral 
toenails has for the entire period of the initial rating more 
closely approximated the criteria for the current 
noncompensable rating.  38 C.F.R. § 4.7.  In this regard, 
service treatment records show the Veteran was treated for 
toenail fungus.  Upon VA examination in July 2005, prior to 
her discharge from active military service, the Veteran 
reported exudation, itching, shedding, and crusting of the 
toenails.  She indicated that these symptoms occurred 
constantly.  The Veteran denied any treatment within the past 
12 months for the condition.  There was no functional 
impairment resulting from the tinea unguium.  The Veteran 
denied any time lost from work. 

Physical examination showed only crusting of the toenails.  
There was  no ulceration, exfoliation, tissue loss, 
induration, inflexibility, hypopigmentation, 
hyperpigmentation, abnormal texture or limitation of motion.  
The skin lesion was not in an exposed area.  The skin lesion 
covered an area relative to less than one percent of the 
whole body.  Tinea unguium was not associated with a systemic 
disease and did not manifest in connection with a nervous 
condition.  Examination of the feet did not show any signs of 
abnormal weight bearing.  Gait was within normal limits and 
the Veteran did not require an assistive device for 
ambulation.  

VA outpatient treatment records dated between 2005 and 2007 
were negative for complaints or treatment of the toenails.  

In sum, it appears that the Veteran's tinea unguium of the 
bilateral toenails most nearly approximate the criteria for a 
noncompensable rating.  A compensable rating, to include 
"staged" ratings, is not warranted for any period of the 
initial rating because the evidence does not show 
symptomatology consistent with, or that more nearly 
approximates, dermatitis or eczema covering at least five 
percent, but less than 20 percent of the entire body, or at 
least five percent, but less than 20 percent of exposed areas 
affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806, 7813; 
See Fenderson, 12 Vet. App. at 126. 

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, .7.  

C.  Extraschedular Rating Considerations

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The discussion above reflects that the symptoms of the 
Veteran's left thumb laceration scar and bilateral toenails 
tinea unguium are contemplated by the applicable rating 
criteria.  Thus, consideration of whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulations as "governing norms" is not 
required.  In any event, the Veteran indicated that she has 
not lost any time from work due to the service-connected 
disabilities, there is no evidence revealing frequent periods 
of hospitalization, and there is no indication that the 
Veteran's symptoms have otherwise rendered impractical the 
application of the regular schedular standards.  Therefore, 
referral for consideration of an extraschedular evaluation 
for either of the service-connected disabilities addressed 
herein is not warranted.  38 C.F.R. § 3.321(b)(1).





II.  Service Connection

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

Generally, in order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in- service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

A. Bilateral Hearing Loss

The Veteran contends that she is entitled to service 
connection for bilateral hearing loss.  She has set forth no 
specific incident as to service incurrence, but did inform 
the VA examiner that she had "significant" noise exposure 
during military service.  

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
and the appeal as to this issue will be denied.  

The Board finds that it does not appear from the record that 
the Veteran has a diagnosed hearing loss disability.  
Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

Service treatment records do show the Veteran had some 
routine noise exposure and here was some evidence of 
diminished hearing.  For example, as noted by the Veteran's 
representative in the March 2009 informal hearing 
presentation, a July 2001 VA audiogram showed pure tone 
thresholds of between 15 and 30 decibels at the relevant 
frequencies.  However, neither this nor any other audiograms 
showed the auditory threshold in any of the frequencies to be 
40 or more decibels, the auditory thresholds of three of the 
frequencies to be 26 decibels or greater, or speech 
recognition scores less than 94 percent.  Thus, there is no 
evidence of a hearing loss disability in service.

However, the absence of in- service evidence of hearing loss 
is not fatal to a claim for that disability.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's claim in this case must be denied because the 
evidence reflects that she does not have a current hearing 
loss disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (the requirement of the existence of a current 
disability is satisfied when a Veteran has a disability at 
the time he files his claim for service connection or during 
the pendency of that claim, even if the disability resolves 
prior to adjudication of the claim).  Id. at 321.

The July 2005 report of VA examination on file notes that the 
Veteran has problems with difficulty understanding 
conversational speech, but they do not show that these 
problems with hearing are so severe as to cause a hearing 
loss disability as defined by 38 C.F.R. § 3.385.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
10
5
10
5
5

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  The diagnosis was no measurable hearing 
loss, according to VA standards, in either ear.

Thus, in the absence of a current hearing loss disability, an 
essential element of the claim has not been established.

Though the Veteran contends that she currently has bilateral 
hearing loss that is  related to her military service, there 
is no medical evidence on file supporting the Veteran's 
assertions and her statements do not constitute competent 
evidence of a medical diagnosis or nexus opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the evidence is not in relative equipoise.  The file 
contains no record of hearing loss during service or hearing 
loss for VA compensation purposes thereafter.  The record 
does not contain any medical evidence diagnosing hearing loss 
disability for VA compensation purposes, nor does it contain 
medical evidence linking either condition to service.  Thus, 
the preponderance of the evidence is against the claim and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

B.  Anemia

The Veteran essentially contends that she is entitled to 
service connection for anemia.  She has not set forth any 
specific incident as to service incurrence or arguments as to 
why her pre-existing anemia was aggravated during her active 
military service.

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the Veteran's claim must be denied.  In this 
regard, every Veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111.  

To rebut the presumption of sound condition under section 
1111 of the statute for disorders not noted on the entrance 
or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). 

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153.  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

For Veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat Veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In this matter, the Veteran's service treatment records show 
that anemia was found upon enlistment examination in January 
1999.  The examiner noted that hemoglobin was low.  The 
examiner also noted that the Veteran had been anemic since 
September 1998.  Thus, it appears that the disability for 
which the Veteran is claiming service connection was 
"noted" at entry, and the presumption of sound condition 
did not attach.

Testing in April 2000 showed a hemoglobin level of 11.  In 
July 200, hemoglobin was still low normal.  A waiver was 
recommended.  The Veteran was found qualified for service.

The Veteran did not receive any treatment on active duty for 
anemia.  Upon VA examination in July 2005, prior to her 
discharge, the Veteran denied any treatment for anemia.   
Laboratory testing showed the Veteran's hemoglobin level was 
11.7.  The examiner found this to be nonsignificant.  The 
examiner concluded there was no pathology to render a 
diagnosis of anemia.

It is clear from the evidence delineated above, that anemia 
existed prior to the Veteran's military service.  In the case 
of aggravation, the pre-existing disease or injury will be 
considered to have been aggravated where there is an increase 
in disability during service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 
3.306(a).  

There has been no showing that the anemia underwent an 
increase in disability during service.  Wagner, 370 F.3d at 
1096; 38 U.S.C.A. § 1153.  Significantly, while the Veteran 
claims to have suffered from chronic anemia since 2001 
productive of light-headedness, headaches, fatigability, 
weakness and shortness of breathe, she has submitted no 
evidence in support of her claim.  
Beyond the initial notation of anemia in January 1999, there 
was no treatment during the Veteran's active military service 
for anemia.  Similarly, there was no evidence of post-service 
treatment for anemia.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  
38 C.F.R. § 3.306(b).  It is clear from the evidence that 
anemia both existed prior to service and was not aggravated 
by his active military service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

In addition, as noted above, Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where inservice incidents have resulted in a disability.  See 
38 U.S.C.A. § 1110.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. at 225.  Here, there is no current 
diagnosis of anemia.  Without a diagnosed disability, service 
connection cannot be granted. 

The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 
55-57.   

C.  Personality Disorder

The Veteran contends that she is entitled to service 
connection for her mixed personality disorder.  When the 
Veteran originally filed her claim, she indicated that she 
had PTSD as a result of her Gulf War service. 

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
and the appeal as to this issue will be denied.  

At the outset, the Board notes that in order for a claim for 
service connection for PTSD to be successful, there must be: 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  
38 C.F.R. § 3.304(f).  

In the instant case, the August 2005 VA examiner found that 
the Veteran did not meet the criteria for a diagnosis of PTSD 
because there was no stressor or trauma.  As such, 
compensation may not be awarded on this basis.  Id.

The Veteran has however been diagnosed with a personality 
disorder for which service connection is precluded.  While VA 
outpatient treatment records dated in March 2007 note the 
Veteran was mildly depressed because she wasn't working, a 
formal diagnosis was not rendered.  The only diagnosed mental 
health disorder is the mixed personality disorder and 
pursuant to 38 C.F.R. § 3.303 (c), personality disorders are 
not disease or injuries within the applicable legislation.  

D.  Compound Hyperopic Astigmatism and Anisometropic 
Amblyopia

The Veteran contends that she is entitled to service 
connection for her "eye condition."  She has not set forth 
any specific incident as to service incurrence.

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
and the appeal as to this issue will be denied.  

In the instant case, service treatment records simply show 
the Veteran had a refractive error in the left eye.  Records 
dated in October 2000 indicate the Veteran had early 
keratoconus; however, there were no further notations in 
service or any current findings thereof.

Upon VA examination in August 2005, prior to her discharge 
from service, the examiner noted the Veteran's reported that 
her ocular history was remarkable for strabismus in the left 
eye and color blindness, which was refuted as shown below.  
Ophthalmic examination showed the Veteran's uncorrected 
distance visual acuity was 20/25 in the right eye and 20/50 
in the left eye.  Her uncorrected near vision was 20/25 in 
the right eye and 20/50 in the left eye.  The pupils were 
equal and reactive.  The confrontation visual fields to 
finger counting were full bilaterally.  

Goldmann visual field test was full and normal bilaterally.  
Extraocular muscles were full.  There was no double vision.  
Intraocular pressure was 11 bilaterally.  The angles were 
open and not occludible.  The external examination was within 
normal limits.  The conjuctiva was clear.  There was some 
endothelial changes present in the left eye.  Iris, anterior 
chamber, and lens were clear, as was the vitreous 
bilaterally.  The macula was clear.  There were no retinal 
breaks or detachments.  Color vision test was normal.  There 
was no strabismus noted on examination.  The Veteran was 
diagnosed with compound hyperopic astigmatism greater in the 
left eye than the right.  She was also diagnosed with 
anisometropic amblyopia secondary to the difference in 
hyperopia and astigmatism between the eyes.  The examiner 
found the Veteran's complaints to be refractive in nature.  
She was given a prescription for new glasses.  

VA outpatient treatment records dated between 2005 and 2007 
were negative for treatment referable to the eyes.

The Veteran has a refractive error for which service 
connection is precluded.  Pursuant to 38 C.F.R. § 3.303 (c) 
refractive errors of the eye are not diseases or injuries 
within the applicable legislation.


ORDER

Entitlement to an initial compensable evaluation for a 
residual scar of a left thumb laceration is denied.

Entitlement to an initial compensable evaluation for tinea 
unguium of the bilateral toenails is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for anemia is denied.

Entitlement to service connection for mixed personality 
disorder (claimed as PTSD) is denied.

Entitlement to service connection for bilateral compound 
hyperopic astigmatism and anisometropic amblyopia (claimed as 
an eye condition) is denied.


REMAND

The Veteran has also filed claims of entitlement to service 
connection for left shoulder, left ankle, bilateral knee, 
back, and left upper quadrant pain, as well as chronic upper 
respiratory infections.  A determination has been made that 
additional evidentiary development is necessary.  
Accordingly, further appellate consideration will be deferred 
and this case remanded for action as described below.

The Board's review of the evidentiary record discloses that 
while the Veteran has been afforded examinations by VA to 
properly ascertain the nature and extent of severity of the 
disabilities at issue, she has recently argued that she is 
entitled to service connection for the symptoms noted above 
on a presumptive basis, as a Persian Gulf Veteran who 
exhibits objective indications of "a qualifying chronic 
disability" that became manifest during active military, 
naval or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than not later than December 31, 
2011.  38 C.F.R. § 3.317(a)(1).

The Veteran's DD-214 shows she served in Afghanistan from 
October 2002 to March 2003 and in Iraq from March 2004 to 
September 2004.  As such, she is considered a Persian Gulf 
War Veteran.  38 C.F.R. § 3.317(d).

Service treatment records contain treatment for upper 
respiratory infections, as well as bilateral knee, left 
shoulder, left upper quadrant, and back pain.  There was no 
pathology found to diagnosis left shoulder, left ankle, 
bilateral knee, back, or left upper quadrant disorders.   The 
July 2005 VA examination simply noted left shoulder, left 
ankle, bilateral knee, back, and left upper quadrant pain.  
Chronic upper respiratory infections were not found upon 
examination.  

VA outpatient treatment records dated between 2005 and 2007 
show the Veteran continued to complain of joint and abdominal 
pain.  There was some indication that the Veteran may have 
patellofemoral syndrome of the knees and/or irritable bowel 
syndrome.  No definitive diagnoses have been attached to the 
claimed disorders, they remain undiagnosed.  

Since the Veteran recently articulated this theory of 
entitlement in the March 2009 Informal Hearing Presentation, 
the claims have not been developed and/or adjudicated by the 
RO on this basis.  Moreover, separate theories in support of 
a claim for a particular disability are to be adjudicated as 
a single claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 
550-51 (2008), citing Bingham v. Principi, 421 F.3d. 1346, 
1349 (Fed. Cir. 2005).  A remand is therefore necessary to 
address this theory of entitlement with regard to these 
claims and to afford the Veteran additional VA examinations 
to ascertain the etiology of disabilities at issue claimed to 
be due to her active service in the Persian Gulf.  

Finally, ongoing VA medical records dated subsequent to 
August 2007 pertinent to the issues should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding 
VA and/or private treatment records not 
on file pertaining to the issues subject 
to this REMAND.  All requests for records 
and their responses should be clearly 
delineated in the claims folder.

2.  The RO should arrange for a VA 
medical examination of the Veteran by 
appropriate medical examiners familiar 
with Persian Gulf War diseases for the 
purpose of ascertaining whether the 
Veteran's left shoulder, left ankle, 
bilateral knee, lower and thoracic back, 
and left upper quadrant pain, as well as 
chronic upper respiratory infections, 
represent an objective indication of 
chronic disability resulting from an 
undiagnosed illness related to the 
Veteran's Persian Gulf War service, or a 
medically unexplained chronic 
multisymptom illness, which is defined by 
a cluster of signs or symptoms.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner or examiners 
prior and pursuant to conduction and 
completion of the examinations.  The 
examiner or examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  
The examiner must address the following 
medical issues:

As to the Veteran's left shoulder, left 
ankle, bilateral knee, lower and thoracic 
back, and left upper quadrant pain, as 
well as chronic upper respiratory 
infections, do any of these symptoms 
represent an objective indication of 
chronic disability resulting from an 
undiagnosed illness related to the 
Veteran's Persian Gulf War service, or a 
medically unexplained chronic 
multisymptom illness, which is defined by 
a cluster of signs or symptoms.

Any opinions expressed by the examiner or 
examiners must be accompanied by a 
complete rationale.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claims.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record and readjudicate the claims 
under all appropriate statutory and 
regulatory provisions and legal theories.  
If any benefit sought on appeal remains 
denied, the Veteran and her 
representative, if any, should be 
furnished a supplemental statement of the 
case.  The Veteran should be afforded an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this remand is to assist the Veteran with the 
development of her claims.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. HAGER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


